Citation Nr: 1531698	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from October 26, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1946 to December 1946 and from February 1951 to December 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Board remanded the current issue for further evidentiary development.

In a January 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to a TDIU for the period from October 18, 2011 to October 25, 2014.  However, that decision did not represent a grant of the benefits sought on appeal for the period from October 26, 2014.  Accordingly, the claim for entitlement to a TDIU for the period from October 26, 2014 remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the period from October 26, 2014, the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

For the period from October 26, 2014, the requirements for establishing entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in December 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records.  VA examinations have been conducted and opinions obtained.  

Finally, the Board notes that the Veteran's claim was remanded by the Board in September 2014 to obtain updated VA treatment records and an additional VA examination.  That requested development has been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect     some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating  in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can   find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability    rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran initially filed a claim for a TDIU in October 2011, asserting he         was unable to work as a result of his service-connected bilateral hearing loss and tinnitus-his only service-connected disabilities.  The Board notes at the outset   that he meets the criteria for a schedular TDIU, as he is currently service-connected for bilateral hearing loss and tinnitus, rated as 70 percent disabling and 10 percent disabling, respectively.

On October and November 2011 application forms, the Veteran reported last working in 1993 for a distribution company, on a food or snack route.  He indicated he did not leave that position due to a disability.  The Veteran also reported prior work experience as a "linen supply" manager.  During a VA examination earlier that year, he explained that the linen supply position required him to "keep routes on time."  He reported completing two years of high school, and denied additional education or training.

As was already noted, the AOJ granted the Veteran entitlement to a TDIU through October 25, 2014 in a January 2015 rating decision.  Following a careful review    of the record, however, the Board finds that the preponderance of the evidence       is against finding that the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities, for the period from October 26, 2014, forward.

At the outset, the Board notes that the two VA examinations of record document markedly different levels of bilateral hearing loss, with improved hearing demonstrated during the more recent examination.  Audiological testing conducted in April 2011 showed average puretone thresholds of 79 decibels in the Veteran's right ear and 83 decibels in his left, with speech recognition ability of 46 percent in the right ear and  40 percent in the left ear.  In its April 2014 decision granting service connection for bilateral hearing loss and tinnitus, the RO assigned a 70 percent disability rating for hearing loss, under 38 C.F.R. § 4.85 Table VII, based on those findings.  However, in October 2014, VA audiological testing revealed average puretone thresholds of 49 decibels in the Veteran's right ear and 58 decibels in the left, with speech recognition ability of 76 percent bilaterally.  Such findings warrant only a 10 percent disability rating under 38 C.F.R. § 4.85, Table VII.  The October 2014 VA examiner also provided an opinion on the Veteran's employability.  She stated it was her opinion  that hearing loss of any kind does not render an individual unemployable, but explained that this was especially true in the Veteran's case, as he had a mild to moderate degree of hearing loss.  She stated that with appropriate amplification and assistive devices there was no reason why his hearing loss would prevent gainful employment.  In its January 2015 decision granting entitlement to a TDIU through October 25, 2014, the AOJ noted that the results of the Veteran's October 2014 audiological testing warranted only a 10 percent disability rating, but stated that it would not disturb the 70 percent rating that had previously been assigned for that disability.

In addition to the VA examinations, the Veteran underwent a private audiological examination in October 2011.  That examiner described mild to profound sensorineural hearing loss in the Veteran's right ear, and moderate to profound hearing loss in his left ear, with speech recognition ability of 28 percent in the right ear and 44 percent    in the left ear.  In addition to reporting the severity of the Veteran's hearing loss, the 2011 private examiner opined that the Veteran's hearing loss and tinnitus essentially rendered him unemployable.  She stated that he needed to avoid working in any environment in which there was noise that might exacerbate his hearing loss, and     any environment that required normal hearing or good speech understanding.  She also stated that those limitations would prevent verbal communication face-to-face as well as by telephone, and that his condition would pose a significant safety risk in any job involving transportation or driving or being around heavy or moving machinery.  Finally, she stated that the Veteran's service-connected hearing loss would significantly impair his employability in most job assignments without adaptation.

VA treatment records dated through September 2014 document several findings of normal hearing during general physical examinations, and an October 2012 notation of bilateral hearing loss.  The October 2012 record also noted that the Veteran did not use hearing aids.  No additional outpatient treatment for hearing loss or tinnitus is of record, and the Veteran has not reported additional treatment or indicated that he uses assistive devices of any kind.

The Board acknowledges that the evidence of record contains one positive and one negative opinion regarding the Veteran's employability, both of which include explanations for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  However, the Board also notes that the 2011 private examiner explicitly stated that the Veteran's hearing loss would impair his ability to         work "without adaptation," and that the 2014 examiner found that appropriate amplification and assistive devices would enable the Veteran to work.  When these opinions are viewed in the context of the other evidence of record, including the results of the October 2014 audiological testing, the limited treatment the Veteran has received for his hearing loss and tinnitus throughout the course of the claim,  and his apparent lack of use of any assistive devices currently, the Board finds that the most probative evidence of record does not reflect that the Veteran's bilateral hearing loss and tinnitus render him unable to maintain gainful employment from October 26, 2014, forward.

Moreover, the private examiner's opinion was based on more severe hearing loss than is presently shown, and the Veteran was in receipt of a TDIU during the period contemporaneous to the private examiner's opinion.  Since that time there has been improvement in the Veteran's tested hearing acuity as shown in October 2014,    and the Board finds the opinion contemporaneous to the recent testing to be more probative than the opinion provided by the private examiner three years prior. 
In reaching this conclusion, the Board has considered the Veteran's assertions,     since filing this claim, that his hearing loss and tinnitus preclude him from working.  However, the most probative evidence of record simply does not reflect that those conditions rendered him unable to maintain gainful employment during the time period under review.  The Veteran has never asserted that he left a position as a result of his hearing loss and tinnitus, nor has he stated that his disabilities caused difficulty with the types of tasks he performed in his prior positions.  His VA treatment records consistently note that he retired from a position, described sometimes as linen supply and sometimes as "route sales," that he had held for over thirty years, and do not suggest that the retirement was involuntary.  Furthermore, the Veteran's VA treatment records contain no reports that his hearing disability currently affects       his daily activities.  In September 2014, for example, a cognitive/memory barrier   was noted as his only barrier to learning.

The Board acknowledges the argument of the Veteran's representative, in a July 2015 brief, that "it is highly likely that any employer would consider the veteran    as a high-risk employee when considering the severity of his hearing loss and his age (87) and opt not to hire him."  As already noted, however, age is not to be considered when evaluating unemployability.  Moreover, the Board finds the October 2014 VA examiners opinion more probative than the representative's conclusory statement.  See 38 C.F.R. § 4.16(a); Van Hoose, 4 Vet. App. 361.

Finally, the Board again acknowledges that the AOJ granted entitlement to a TDIU prior to October 26, 2014 based on the findings of the 2011 private examiner.  However, the Board is not required to extend that determination to the time    period after October 26, 2014 merely because the AOJ weighed the private opinion favorably.  McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009) ("[T]he Board,     as the final trier of fact, is not constrained by favorable determinations below.").  More to the point, however, the AOJ expressly declined to extend the favorable TDIU determination beyond that date, based on consideration of the October 2014 VA examination findings.

In short, the Board finds that, for the period from October 26, 2014, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, without regard to age or nonservice-connected disabilities, render him unable to obtain or retain gainful employment, consistent with his education level and occupational history.  Accordingly, the claim for a TDIU must be denied.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to a TDIU for the period from October 26, 2014 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


